Case: 2:20-cv-02119-SDM-EPD Doc #: 12 Filed: 01/04/21 Page: 1 of 1 PAGEID #: 746




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

CHRISTOPHER BOWEN,

                    Petitioner,
                                          :
       v.                                        Case No. 2:20-cv-2119
                                                 Judge Sarah D. Morrison
                                                 Chief Magistrate Judge Elizabeth
WARDEN, BELMONT                                  A. Preston Deavers
CORRECTIONAL
                                          :
INSTITUTION,

                    Respondent.

                                      ORDER

      On December 10, 2020, the Magistrate Judge issued a Report and

Recommendation recommending that the petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 be dismissed. (ECF No. 11.) Although the parties were

advised of the right to file objections to the Magistrate Judge’s Report and

Recommendation, and of the consequences of failing to do so, no objections have

been filed. The Report and Recommendation is ADOPTED and AFFIRMED. This

action is DISMISSED. Petitioner has waived the right to appeal by failing to file

objections. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638

F.2d 947 (6th Cir. 1981). The Court therefore DECLINES to issue a certificate of

appealability.

      IT IS SO ORDERED.

                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE
